UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): November 20, 2007 CARVER BANCORP, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE (STATE OR OTHER JURISDICTION OF INCORPORATION) 1-13007 13-3904174 (COMMISSION FILE NUMBER) (I.R.S. EMPLOYER IDENTIFICATION NO.) 75 West 125th Street New York, NY10027-4512 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (718) 230-2900 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operation and Financial Condition. On November 20, 2007, Carver Bancorp, Inc. (the “Company”) issued a press release reporting financial results for thesecond quarter of its fiscal year ending March 31, 2008. A copy of the press release is attached as Exhibit99.1 to this report and incorporated herein by reference.The Company does not intend for this Item 2.02 or Exhibit99.1 to be deemed "filed" for purposes of Section18 of the Securities Exchange Act of 1934 or to be incorporated by reference into filings under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibit is filed as part of this report. 99.1 Press release entitled "Carver Bancorp, Inc. Announces Second Quarter 2008 Results", dated November 20, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARVER BANCORP, INC. Date: November 21, 2007 By: /s/ Roy Swan Roy Swan Executive Vice President andChief Financial Officer
